Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima et al. US 2010/0134058.

Regarding claims 1 and 15, Nagashima disclosed a sound generating apparatus (Fig. 4, item 70 Para. 0038) for a vehicle (Fig. 1, item 10) comprising: 
a motor controller (Para. 0024…a vehicle controller…for controlling the operation of the motor 30 and associated vibrations and/or sounds that may be known to be generated by the motor 30) configured to generate a motor torque corresponding to a target sound (Para. 0032); Note: the current commands, vibration currents Ids_sg*/Iqs_sg*are identified as the target sound 					
an output device (item 80) configured to output the target sound based on vibration generated by the motor torque. (Para. 0038…The waveform generator 80 is configured to generate and appropriately modulate the vibration currents based on the input from either or both of the acoustic sound sequencer 82 and the arbitrary waveform input signal 84) Note: the output of currents Ids_sg*/Iqs_sg* are identified as the output target sound.

Regarding claims 2 and 16, Nagashima disclosed the sound generating apparatus of claim 1, wherein the motor controller includes: 
a target signal setting device (Fig. 4, item 70) configured to output a target current for generating the target sound; (Para. 0031)
a motor control circuit device configured to calculate a motor drive control voltage based on the target current; (Para. 0034)
a motor drive device (Fig. 4, item 54) configured to adjust a motor drive current based on the motor drive control voltage;(Para. 0034) and 
a motor configured to generate the motor torque when the motor drive current is applied to the motor. (Para. 0032) 

Regarding claim 6, Nagashima disclosed the sound generating apparatus of claim 2, wherein the motor drive device includes: a gate driver circuit device (Fig. 2, item 39) including a plurality of gate drivers that control a state of a motor drive switch according to the motor drive control voltage (Para. 0025…The PWM modulator 38 is coupled to a gate driver 39, which in turn has an input coupled to an input of the inverter 24.); and a motor drive circuit device (Fig. 3) including the motor drive switch (See inverter item 24) that adjusts the motor drive current output to the motor and a current sensor circuit device. (Para. 0026)

Regarding claim 7, Nagashima disclosed the sound generating apparatus of claim 2, wherein a rotor of the motor rotates to generate the motor torque when an electric field is generated in the motor by applying the motor drive current and includes a drive shaft  (Fig. 1, item 32) of the motor that vibrates due to the motor torque and a stator of the motor. (Para. 0006)

Regarding claim 11, Nagashima disclosed the sound generating apparatus of claim 1, wherein, when the output device (item 70) comprises a plurality of output devices (See Fig. 4, items 80, 82 and 84), and wherein the motor controller comprises a number of motor controllers corresponding to a number of the plurality of output 10devices to generate a plurality of target sounds. (Para. 0031, 0038)

Regarding claim 12, Nagashima disclosed the sound generating apparatus of claim 11, wherein the set sound is input to a plurality of target signal setting devices (items 80, 82 and 84).  (Para. 0038)

Allowable Subject Matter
Claims 3, 4, 8, 13, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            

/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846